1
NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
RAMBUS INC.,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
NVIDIA CORPORATION,
Interven,or. ‘
2010-1483
011 appeal from the United States Internati0na1Trade
C0mmiSSi0n in InVestigati0n N0. 337-TA-661.
ASUSTEK COMPUTER INC., ASUS COMPUTER
INTERNATIONAL, INC., BFG TECHNOLOGIES,
INC., BIOSTAR MICROTECH (U.S.A.) CORP.,
BIOSTAR MICROTECH INTERNATIONAL CORP.,
DIABLOTEK INC., EVGA CORP., G.B.T. INC., GIGA-
BYTE TECHNOLOGY C0., LTD., HEWLETT-
PACKARD COMPANY, MSI COMPUTER CORP.,
MICRO-STAR INTERNATIONAL COMPANY, LTD.,
GRACOM TECHNOLOGIES LLC (F0RMERLY KNOwN

RAMBUs v. 1Tc 2
As PALIT MUL'1‘IMEDIA INc.), PALIT MICROSYSTEMS
LTD., PINE TECHNOLOGY (MACAO
COMMERCIAL OFFSHORE) LTD.,
AND SPARKLE COMPUTER COMPANY, LTD.,
Appellcmts,
v.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
RAMBUS, INC.,
Intervenor,
AND
NVIDIA CORPORATION,
In,terven,or.
2010-1556
On appeal from the United States Ir1ternati011alTrade
C0mmissi0n in Investigati0n N0. 337-TA-661.
NVIDIA CORPORATION,
Appellcmt,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
RAMBUS, INC.,
In,terven,0r.

_
3 RAMBUS V. ITC
2010-1557
On appeal from the United States Internationa1 Trade
C0mn:1ission in Investigation N0. 337-TA-661.
ON MOTION
ORDER .
NVIDIA C0rporation, Asustek Computer Inc., et al.,
and Rambus Inc. move for a 21~day extension of time,
until June 16, 2011, to file their reply briefs in the respec-
tive appeals. °
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted No further extensions
FoR THE CoURT
 1  lsi J an Horba1y
Date Jan Horbaly
C1erk
Fll.ED
_ _ U»S. COI.lRT 0F AP EALS FOR
ccc S1dney A. Rosenzwe1g, Esq. THE FEDERAL ('ilRf;u\T
I. Nee1 Chatterjee, Esq. _ o
J. Michael Jakes, Esq. MAY'1 9 2011
Ruffin B. Cordell, Esq. MNmRBN-
S21 cum y